Citation Nr: 9934219	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for herniated nucleus 
pulposus, lumbar spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the lumbosacral spine.

4.  Entitlement to an increased evaluation for arthralgia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1978.  This appeal arises from February 1996 and 
March 1998 rating decisions of the Department of Veterans 
Affairs (VA), Jackson, Mississippi, regional office (RO).  

The issues of new and material evidence to reopen a claim for 
service connection for degenerative changes of the 
lumbosacral spine, and an increased evaluation for 
arthralgia, will be addressed in the remand portion of this 
document.


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing a neck injury during service, or a link between the 
degenerative changes of the cervical spine first shown in 
1986 and any incident of service.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a neck 
disorder is plausible.

3.  Herniated nucleus pulposus was not objectively 
demonstrated during service; medical evidence does not show a 
nexus between the veteran's post service herniated nucleus 
pulposus, first shown in 1993, and his period of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck disorder is 
not well grounded and there is no statutory duty to assist 
the veteran in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  Herniated nucleus pulposus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neck Disorder

The veteran contends that he is entitled to service 
connection for a neck disorder, which he believes is a result 
of a neck injury suffered during service in 1969.  Service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection for arthritis may also be 
established if shown to be present in service or manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a).  A well grounded claim has been defined as a 
"plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for a neck disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show no evidence of a neck injury 
or any complaints related to neck pain.  On VA examination in 
February 1979, the veteran did not report any complaints of 
neck pain.  VA hospitalization reports dated in August 1979, 
June 1980, April 1981, and May 1983, as well as private 
medical records dated from 1980 to 1983, are all negative for 
complaints of neck pain or any findings related to the 
veteran's neck or cervical spine.  In March 1986, X-rays 
showed mild degenerative changes at C4-C6.  VA examination in 
April 1995 diagnosed cervical syndrome with probable 
degenerative changes.

The objective medical evidence of record does not show that 
the veteran's current neck disorder was present in service or 
for many years thereafter, or that is it in any way related 
to service.  The veteran's lay statements, and those of his 
wife, to the effect that he suffered a neck injury in 1969 
that has resulted in his current chronic neck disorder are 
not supported by the contemporaneous objective evidence and 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Such statements as to medical diagnosis are not competent 
evidence that would render the veteran's claim well-grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
also notes that the veteran did not report any history of 
neck injury until the 1990's.  In the absence of objective 
medical evidence to support the veteran's contention that he 
had a neck injury in service which resulted in the current 
chronic disorder, his claim is not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a neck 
disorder is plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claim is denied. Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).

Herniated Nucleus Pulposus

The Board finds that the claim for service connection for 
herniated nucleus pulposus is well grounded and that there is 
no further duty to assist the claimant in the development of 
the claim.  38 U.S.C.A. § 5107 (West 1991).  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The service medical records show that the veteran had 
numerous complaints of lower back pain during service.  
Lumbosacral strain and lumbar muscle spasm were diagnosed.  
The service separation examination in June 1978 noted normal 
spine.  Following service, the veteran continued to have 
complaints of back pain, as well as pain in other joints.  
Arthralgia (which has been service connected), and low back 
syndrome were noted; however, no disc pathology was shown.  
Herniated nucleus pulposus was first demonstrated by CT scan 
in July 1993.

In reviewing the record as a whole, the Board notes that the 
veteran had low back complaints during and after service, 
however, the first evidence of herniated nucleus pulposus was 
nearly 15 years following his separation from service.  While 
a medical report dated May 7, 1999 indicates that the veteran 
had degenerative back trouble dating back to 1974 which 
eventually resulted in additional back problems, there is no 
medical evidence of a nexus between the veteran's herniated 
nucleus pulposus and his period of service.  Consequently, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for herniated nucleus pulposus.  Since the weight 
of the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).




ORDER

Service connection for a neck disorder is denied.

Service connection for herniated nucleus pulposus, lumbar 
spine, is denied.


REMAND

The Board, by final decision dated in December 1979, denied 
service connection for arthritis of multiple joints, which 
specifically included the lumbosacral spine.  Thus, the issue 
of service connection for degenerative changes of the lumbar 
spine may only be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991). 

The supplemental statement of the case issued in September 
1998 treated the issue as one of direct service connection on 
the merits.  Thus, the RO did not address the proper issue, 
that is, whether the veteran has submitted evidence 
sufficient to reopen a previously denied claim.  

The relevant regulation states that new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans v. Brown, 9 
Vet. App. 273, 286 (1996) (holding that "new" evidence was 
not relevant to and probative of a nexus between the claimed 
psychiatric disorder and an inservice injury or disease which 
was the "issue at hand" in the case, and therefore the 
"new" evidence was not "material" evidence and the inquiry 
ended, notwithstanding "old" evidence in the record 
pertaining to a nexus between the veteran's psychiatric 
disorder and his military service).

Recently, in Elkins v. West, No. 97-1534 (U. S. Vet. App. 
Feb. 17, 1999) (en banc), the Court held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the Federal Circuit's holding in Hodge, supra:  VA must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

In order to avoid any possible prejudice to the veteran, the 
Board is of the opinion that the case should be remanded to 
the RO for an initial determination under the Hodge standard.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine whether evidence submitted since the December 1979 
Board decision that denied service connection for 
degenerative changes of the lumbosacral spine is new and 
material under the above standard.  If the evidence is 
determined to be new and material, the RO should then 
determine whether the claim is well grounded, and, if so, 
adjudicate the claim on the merits.  In either case, the RO 
must provide the veteran and his representative with an 
appropriate supplemental statement of the case which 
addresses the determinations and includes the appropriate 
laws and regulations as cited above.  

The veteran has also contended that his service connected 
arthralgia merits an increased evaluation.  The RO has rated 
the service connected arthralgia as analogous to fibromyalgia 
under Diagnostic Code 5025.  That section contemplates 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms:  

Where these are shown to be constant, or nearly so, and 
refractory to therapy, a 40 percent evaluation is 
appropriate.  Where the symptoms are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, a 20 percent evaluation is 
contemplated.  The current 10 percent evaluation is 
appropriate where the symptoms require continuous medication 
for control.

(Note: Widespread pain means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.)  38 C.F.R. § 5025 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1999), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The veteran has not undergone a VA examination since January 
1996, thus a current examination is required to properly 
assess the extent of the service connected arthralgia.  In 
this regard, the Board notes that the veteran has nonservice 
connected disabilities which may affect his functioning, 
including degenerative joint disease of the knees, a meniscus 
tear of the right knee, and carpal tunnel syndrome.  To the 
extent possible, the examiner should attempt to separate the 
effects of the service connected arthralgia from those of any 
nonservice connected disabilities which may be present.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In 
light of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO must determine whether 
evidence submitted since the December 
1979 rating decision that denied service 
connection for degenerative changes of 
the lumbosacral spine is new and material 
under the regulatory language of 
38 C.F.R. § 3.156(a) (1998).  See Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  
If the evidence is determined to be new 
and material, the RO should then 
determine whether the claim is well 
grounded, and, if so, adjudicate the 
claim on the merits.  In either case, the 
RO must then provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
addresses the RO's determination and 
includes the appropriate laws and 
regulations governing reopening 
previously denied claims.  

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of his 
service connected arthralgia.  The 
examiner should be provided a copy of the 
provisions of Diagnostic Code 5025 above.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of the testing 
prior to completion of the report.  
Special attention should be given to the 
presence or absence of neurological 
deficits, pain, any limitation of motion, 
instability and weakness.  The 
examination reports should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the joints.  To the extent 
possible, the examiner should attempt to 
separate the effects of the service 
connected arthralgia from those of any 
nonservice connected disabilities which 
may be present, including arthritis of 
the knees (and possibly of the 
lumbosacral spine depending upon the 
disposition of that claim for reopening), 
meniscal tear of the right knee, and 
carpal tunnel syndrome.  The report of 
examination should include complete 
rationale for the conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

4.  Following the above, the RO should 
review the evidence and determine whether 
the veteran's claim for an increased 
evaluation for arthralgia may now be 
granted.  If not, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded a reasonable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







